       Case 4:16-cv-05122-SMJ     ECF No. 48    filed 10/11/18   PageID.365 Page 1 of 2




 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 2
                                                                     Oct 11, 2018
 3                       UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
 4
     DONALD WHITE, JR.,                          No. 4:16-CV-05122-SMJ
 5
                               Plaintiff,        ORDER REQUESTING
 6                                               RECOMMENDATION FOR
                  v.                             APPOINTMENT OF PRO BONO
 7                                               COUNSEL
     BRIAN EWERT, JR.,
 8
                               Defendant.
 9

10         Because Plaintiff Donald White, Jr. is proceeding in forma pauperis, his

11   complaint survived screening under 28 U.S.C. § 1915(e)(2), and one of his claims

12   survived Defendant Brian Ewert, Jr.’s summary judgment motion, the Court finds

13   this matter is appropriate for appointment of pro bono counsel under General Order

14   16-114-1. Accordingly, the Court requests the Federal Bar Association for the

15   Eastern District of Washington (1) select from its Pro Bono Panel of Attorneys at

16   least two attorneys it recommends the Court consider appointing to represent

17   Plaintiff in this case, and (2) communicate the names of those attorneys to the Court

18   no later than November 12, 2018.

19         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

20   provide copies to pro se Plaintiff and Defendant’s counsel. The Clerk’s Office is


     ORDER REQUESTING RECOMMENDATION FOR APPOINTMENT OF PRO
     BONO COUNSEL - 1
       Case 4:16-cv-05122-SMJ     ECF No. 48   filed 10/11/18   PageID.366 Page 2 of 2




 1   further directed to contact the President of the Federal Bar Association for the

 2   Eastern District of Washington, alert the President of the Court’s request, and

 3   provide the President a copy of this Order.

 4         DATED this 11th day of October 2018.

 5

 6                      SALVADOR MENDOZA, JR.
                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER REQUESTING RECOMMENDATION FOR APPOINTMENT OF PRO
     BONO COUNSEL - 2
